Louis F. Burke PC v Law Off. of Christopher J. Gray, P.C. (2017 NY Slip Op 00084)





Louis F. Burke PC v Law Off. of Christopher J. Gray, P.C.


2017 NY Slip Op 00084


Decided on January 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2017

Friedman, J.P., Acosta, Mazzarelli, Andrias, Moskowitz, JJ.


2655 653038/15

[*1]Louis F. Burke PC, Petitioner-Respondent,
vLaw Office of Christopher J. Gray, P.C., Respondent-Appellant.


Law Offices of Abraham George, PC, New York (Abraham M. George of counsel), for appellant.
Law Firm of Alexander D. Tripp, PC, New York (Alexander D. Tripp of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Charles E. Ramos, J.), entered April 26, 2016, which granted the petition to stay arbitration of the parties' dispute concerning the division of legal fees, permanently stayed an arbitration proceeding commenced by respondent, and awarded petitioner $6,325 in costs and attorneys' fees, unanimously affirmed, with costs.
Respondent failed to "demonstrate a clear and unequivocal agreement to arbitrate" the parties' dispute (Gerling Global Reins. Corp. v Home Ins. Co. , 302 AD2d 118, 123 [1st Dept 2002], lv denied  99 NY2d 511 [2003] [internal quotation marks omitted]). Pursuant to a joint prosecution agreement, petitioner and respondent, jointly referred to in the agreement as "Burke/Gray," were to act as cocounsel, with another firm, in a class action lawsuit. Burke/Gray, as a unit, and the other firm, were to each receive 50% of the legal fees awarded in that action. Although paragraph eight of the agreement contains a broad arbitration clause encompassing "[a]ny dispute [t]hereunder," the agreement does not address the allocation of legal fees as between the parties in this action.
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 5, 2017
CLERK